Brown, C.J.
(dissenting) — Aaron E. Rison does not dispute his host’s valid consent to a “knock and talk” search under State v. Ferrier, 136 Wn.2d 103, 960 P.2d 927 (1998). Therefore, Mr. Rison cannot rationally argue an invalid police discovery of an apparently generic eyeglass case located on the living room coffee table, a common area of the host’s apartment. Necessarily, Mr. Rison focuses on whether the police had a right to open and search the eyeglass case, once discovered.
Here, nothing suggests the eyeglass case was identifiable to Mr. Rison or that he was prevented from taking his personal property with him when he was asked to leave the apartment. Significantly, before Mr. Rison’s knowledge of any discovery or search of the eyeglass case, and while the apartment search was still in progress, Mr. Rison volunteered to Officer Mike Sontgerath he had left a black eyeglass case containing contraband in the apartment. *964After the search was conducted, Officer Sontgerath told Officer Matthew Burkett about Mr. Rison’s admissions. Following warnings under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), Mr. Rison admitted the contraband in the eyeglass case was his. The statements are unchallenged.
While it is uncertain whether the eyeglass case was actually discovered and searched prior to Mr. Rison’s admissions, it is clear that until Mr. Rison’s incriminating statements no specific connection existed between the eyeglass case, the contraband, and Mr. Rison. Given these circumstances, the trial court should be affirmed for two independent reasons.
First, Mr. Rison gave unchallenged and untainted incriminating statements supporting his conviction. Initially, speculating it might be discovered, Mr. Rison voluntarily and preemptively told Officer Sontgerath he had left his black eyeglass case containing contraband in the apartment. Likely, this was done to protect his friends and to take responsibility for the contraband he anticipated might be discovered. In any event, by volunteering this information Mr. Rison effectively consented to retrieving and searching the eyeglass case. Next, Mr. Rison after Miranda warnings confirmed the contraband in the black eyeglass case shown to him by Officer Burkett was his. This evidence independently supports conviction.
Second, Mr. Rison incorrectly challenges the search of the eyeglass case during the Ferrier consent search. Mr. Farrell did not limit the scope of the consensual search at any time. The record does not indicate the persons present were instructed to leave personal items behind when they were asked to step outside. The generic eyeglass case was discovered on the coffee table in the living room, a common area of the apartment. Assuming Mr. Rison was a guest, the tenant host certainly can consent to the search of common areas, even assuming limits related to guest areas as argued by Mr. Rison. See, e.g., State v. Rodriguez, 65 Wn. App. 409, 414, 828 P.2d 636 (1992).
*965“It is clear that persons who do not own an item of property, but who maintain common authority over the residence in which the property is located, can consent to the seizure and removal of the item from the premises by law enforcement officers if the item is suspected to be evidence of a crime.” State v. Cotten, 75 Wn. App. 669, 685, 879 P.2d 971 (1994). “[C]onsent to search by a host is always effective against a guest within the common areas of the premises.” State v. Vy Thang, 145 Wn.2d 630, 638-39, 41 P.3d 1159 (2002). Here, Mr. Rison assumed the risk that his host would consent to areas of joint access or control.
Regarding the search of personal items, “[a] general and unqualified consent to search an area for particular items permits a search of personal property within the area in which the material could be concealed.” State v. Mueller, 63 Wn. App. 720, 722, 821 P.2d 1267 (1992) (citing State v. Jensen, 44 Wn. App. 485, 723 P.2d 443 (1986)). Mr. Rison cites State v. Cole, 31 Wn. App. 501, 643 P.2d 675 (1982) for the proposition that a third party cannot consent to a search of another’s personal property. Cole is distinguishable. Cole involved a vehicle search where the driver limited the search by expressly informing the police the suitcases in the trunk were not his. Cole, 31 Wn. App. at 502-03. Mr. Farrell made no such limitation. The police could reasonably have assumed the eyeglass case was Mr. Farrell’s when they searched. It was reasonable to search the case as it was possible illegal narcotics were concealed in it.
Moreover, because of the generic nature of the eyeglass case, it could not be readily identified with any particular person. Thus, contrary to Mr. Rison’s argument it would have been impossible to know whether the eyeglass case belonged to the host or to any guest. Thus, this case is unlike those involving personal items clearly belonging to one other than the consenting or arrested party such as State v. Parker, 139 Wn.2d 486, 987 P.2d 73 (1999). Additionally, this case is unlike State v. Holmes, 108 Wn. App. 511, 516, 31 P.3d 716 (2001) where the Ferrier consent was *966ruled invalid and the remaining third party consent came from one without proper common authority. Lastly, the eyeglass case does not fit into the usual locked or closed container analysis.
In my view, the trial court did not err in denying Mr. Rison’s request to suppress the evidence inside the eyeglass case. Mr. Rison’s disclosure to Officer Sontgerath can be seen not only as an admission, but as a request to secure his eyeglass case from the belongings of others who were present in the apartment. In this sense, Mr. Rison’s actions indicated consent to search the eyeglass case to confirm his assertions. On this last point, Mr. Rison’s weekend guest status is irrelevant.
Accordingly, I respectfully dissent.